Citation Nr: 1307237	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  12-00 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and T.S., observer


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the San Diego, California, VA Regional Office.  

In January 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has PTSD that is as likely as not attributable to verified in-service stressors during his active military service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this decision, the Board grants service connection for PTSD.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

II.  Decision  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2012); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

On the other hand, if it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, then the Veteran's testimony alone does not suffice to establish the occurrence of the alleged stressor; instead, the Veteran must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111 (2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements"); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The phrase "engaged in combat with the enemy" requires that a veteran have personally taken part in a fight or encounter with a military foe or hostile unit or instrumentality.  In this case, the evidence does not show that the Veteran actually engaged the enemy in combat.  VAOPGCPREC 12-99.  His DD Form 214 does not reflect that he received any awards, citations, or decoration denoting having served in combat.  As noted above, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304 (2012).  

The Board parenthetically notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41, 092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  

This recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2012).  In this case, the Veteran does not assert that he has PTSD as a result of fear of military or terrorist activity and more importantly, the claim was not appealed to the Board before July 13, 2010.  According to the claims file, the Veteran submitted his substantive appeal in December 2011.  Therefore, these amendments are not applicable in this case.  

The Veteran's claim for service connection for PTSD is based on numerous stressors, which were submitted by the Veteran in April 2009.  Most notably involves a recovery of a pilot in the Pacific Ocean after a plane crash.  The Veteran explained that while stationed on the U.S.S. Wasp, sometime between June 1956 and August 1956, he assisted in the recovery of a pilot from the Pacific Ocean after a plane crash.  The Veteran stated that when the pilot was removed from the water, he was still alive, but part of his torso was missing.  He indicated that the Veteran was killed non-battle and the deceased's name was R.E.F.  Again while stationed on the U.S.S. Wasp, the Veteran witnessed an aircraft accident when the aircraft towing target and aircraft was mistakenly hit, instantly killing the pilot.  The Veteran explained that this occurred in June 1956, and the service person killed non-battle was F.S.S.  Additionally, in June 1956, the Veteran explained that while on night flight duties on the U.S.S. Wasp, an aircraft "nosed over," which caused the engine to break off the aircraft frame.  The aircraft burst into flames engulfing and killed two soldiers.  

In a March 2009 memorandum, the RO submitted the above stated stressors to the U.S. Army and Joint Services Records Research Center (JSRRC) for possible verification.  The RO also noted that the Veteran was assigned to VA-153 at U.S.S. Wasp from June 1956 to August 1956.  In June 2009, the JSRRC verified that the aircraft towing target accident that killed a pilot occurred in July 1956, during the Veteran's time aboard the U.S.S. Wasp.  The JSRRC also verified that two airmen were burned and killed during an aircraft accident aboard the U.S.S. Wasp in August 1956, which was during the time the Veteran was aboard the U.S.S. Wasp.  

Having verified two of the Veteran's reported stressors, the Board must consider whether he has a current diagnosis of PTSD and medical evidence establishing a link between current symptoms and the verified in-service stressors.  

In this case, the Veteran has a current diagnosis of PTSD.  In July 2009, the Veteran underwent a mental health consultation at his local VA outpatient treatment facility.  The Veteran reported experiencing numerous traumatic events during his military service, which included witnessing fellow sailors getting killed by an aircraft landing on the carrier, another one by overfilling a tire with a tire pressure hose, recovering body parts of a friend after his aircraft crashed on the airfield, and witnessing a Japanese sailor die in the bed next to him in sick bay.  The Veteran indicated that the most traumatic experience was witnessing a fellow sailor being retrieved from the ocean after his aircraft had crashed into the water and upon his retrieval, only the top portion of his body remained.  After mental status testing, the VA clinical psychologist diagnosed the Veteran with PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The psychologist also noted that the Veteran has PTSD due to traumatic experiences while serving in the military.  Additionally, while a June 2010 VA examiner did not provide an opinion regarding the etiology of the Veteran's PTSD, the VA examiner diagnosed the Veteran with PTSD, chronic, moderate in accordance with the DSM-IV.  As a diagnosis of PTSD has been made during the pendency of the appeal, the Board finds that the Veteran has a current diagnosis of PTSD.  

The critical question in this case is whether there is evidence establishing an etiological link between the Veteran's verified stressors and his post-service diagnosis of PTSD.  

In January 2010, the Veteran underwent a private psychological assessment.  According to the January 2010 private psychological assessment report, the Veteran reported several traumatic stressors during his military service.  Specifically, the Veteran recounted the two stressors verified by the JSRRC.  After conducting an interview and administering the personality assessment inventory (PAI) and trauma symptom inventory (TSI), the private clinical and consulting psychologist diagnosed the Veteran with PTSD, active duty related.  The private psychologist concluded that the Veteran has developed a full blown set of symptoms associated with PTSD, which include nightmares, sleep disturbance, flashbacks, and hypervigilance, as a result of his exposure to the reported traumatic events involving death and dismemberment of other sailors.  

In sum, the Board finds that the Veteran meets all three elements required to establish service connection for PTSD.  The Veteran has a current PTSD diagnosis.  The Veteran's reported in-service stressors have been verified by the JSRRC.  Finally, medical evidence from a private psychologist establishes that his PTSD symptoms are the result of the traumatic events that he witnessed and experienced during his service, establishing the link between his in-service stressors and his PTSD symptoms.  See 38 C.F.R. § 3.304(f) (2012); Shedden, supra.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the 

Veteran.  See 38 C.F.R. § 3.102 (2012).  Therefore, the Veteran's claim for service connection for PTSD is granted.  

ORDER

Service connection for PTSD is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


